                                           Case 3:20-cv-03005-RS Document 241 Filed 04/16/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                    UNITED STATES DISTRICT COURT

                                   8                                   NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         STATE OF CALIFORNIA, et al.,
                                  10                                                          Case No. 20-cv-03005-RS
                                                         Plaintiffs,
                                  11
                                                  v.                                          ORDER GRANTING FURTHER STAY
                                  12                                                          AND EXTENSION OF DEADLINES
Northern District of California
 United States District Court




                                         MICHAEL REGAN, as the Administrator of
                                  13     the United States Environmental Protection
                                  14     Agency, et al.,

                                  15                     Defendants,
                                                 and
                                  16
                                         STATE OF GEORGIA, et al.,
                                  17
                                                         Defendant-Intervenors.
                                  18

                                  19
                                              Defendants seek a further stay and an extension of briefing deadlines and the summary
                                  20
                                       judgment hearing date. In a late-filed opposition, the Intervening States reassert the points they
                                  21
                                       raised in opposition to the first stay application. While the matter cannot be prolonged indefinitely,
                                  22
                                       there remains good cause for the limited relief sought at this juncture in light of all of the
                                  23
                                       circumstances. Because the challenged rule remains effect, there is no undue prejudice to the
                                  24
                                       Intervening States. Accordingly, it is ordered that:
                                  25
                                              1. This matter be stayed an additional 60 days.
                                  26
                                              2. Amicus briefs will be due 14 days after the stay is lifted.
                                  27
                                              3. Plaintiffs’ Reply brief will be due August 16, 2021.
                                  28
                                           Case 3:20-cv-03005-RS Document 241 Filed 04/16/21 Page 2 of 2




                                   1           4. The Agencies/Defendant-Intervenors’ Reply brief will be due October 4, 2021.

                                   2           5. The hearing is continued to Friday, November 5, 2021 at 1:30 p.m.

                                   3           6. The case management conference is continued to December 16, 2021.

                                   4           7. This order is without prejudice to the right of any party to seek a further stay. All parties

                                   5   also retain the right to move this Court to lift the stay prior to the end of the abeyance period if

                                   6   circumstances warrant resuming litigation.

                                   7           8. The parties shall meet and confer regarding the status of the Agencies’ review of the

                                   8   2020 Rule at least 14 days before the stay is set to expire, and shall file a status report at least

                                   9   seven days before the stay is set to expire regarding the status of the Agencies’ review of the 2020

                                  10   Rule and plans by any party to seek further stay of the litigation or enlargement of deadlines.

                                  11

                                  12   IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13

                                  14   Dated: April 16, 2021

                                  15                                                      ______________________________________
                                                                                          _______________
                                                                                          __     _       _______
                                                                                                               _________________
                                                                                                                              ____
                                                                                                                              __ ______
                                                                                          RICHARD SEEBORG
                                  16                                                      Chief United States District Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                                                     CASE NO.   20-cv-03005-RS
                                                                                           2
